United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1474
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Dennis D. Miller,                        *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                            Submitted: August 6, 1999
                                Filed: August 16, 1999
                                   ___________

Before BEAM, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      Dennis D. Miller challenges the sentence imposed by the district court after
Miller pleaded guilty to production of child pornography and to possession of child
pornography. After Miller's counsel filed a brief under Anders v. California, 386 U.S.
738 (1967), and moved to withdraw, we granted Miller permission to file a pro se
supplemental brief but he has not done so.

       In the Anders brief, counsel challenges the 188-month sentence imposed by the
district court because 18 U.S.C. § 3553(a) requires the court to impose "a sentence
sufficient, but not greater than necessary, to comply with the purposes set forth in" 18
U.S.C. § 3553(a)(2). Counsel argues that Miller's sentence is greater than necessary
to satisfy those purposes. We disagree.

       The district court referred to testimony about the harmful impact of Miller's
conduct on his victims, stressed the flagrancy of his actions, and chose the maximum
sentence available within the applicable range to punish and deter Miller, to protect
society from him, and to deter others like him. We conclude the district court
satisfactorily explained why the sentence was sufficient but not greater than necessary
to reflect the seriousness of the offenses, promote respect for the law, provide just
punishment, afford adequate deterrence, protect the public, and provide Miller with
needed treatment. See 18 U.S.C. 3553(a)(2). We thus defer to the district court's
exercise of its sentencing discretion. See Williams v. United States, 503 U.S. 193, 205
(1992).

      Based on our independent review of the record, we find no nonfrivolous issues.
See Penson v. Ohio, 488 U.S. 75 (1988). We thus affirm Miller's sentence and grant
counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-